Title: From Thomas Jefferson to William Short, 1 June 1780
From: Jefferson, Thomas
To: Short, William



Th: J. To Mr. Short
Richmond June 1. 1780.

I send you by Col. Digges (the first opportunity which has occurred) Mr. Wythe’s and my arguments in Bolling vs Bolling bound up together. The former are valuable in themselves, the latter to none but myself; but being so to myself, I am induced to recommend the book to your particular care. It will enable you better to foresee your adversary’s objections, than to answer them. Give me leave to recommend strongly to you a methodical and strict arrangement of your matter. The best arguments are lost without this. I will ask the favor of a communication of the better matter you shall put together on this subject that I may see in what manner I should have handled it myself. Adieu.
